Title: Orders, 21 April 1756
From: Washington, George
To: 



Oxford.
Winchester Wednesday, April 21st 1756.

A Court Martial to sit immediately, to try those who were confined for being absent from their alarm-post last night. Captain Stewart, President.
I do hereby promise to any persons who engage now to go out as Volunteers, without any expectation of pay; that they shall be furnished with provision and ammunition from the public Stores, sufficient for the time they shall be upon the Scout—To draw the provision as soon as they are ready to march out.
